After Remand
Before: Bronson, P.J., and J. H. Gillis and C. L. Bosman,* JJ.
Per Curiam.
In the original appeal of this case we held that the trial court erred in ruling that proof of a pecuniary injury was a necessary element of fraud in an action for rescission, Dehring v Northern Michigan Exploration Co, Inc, 104 Mich App 300; 304 NW2d 560 (1981). Accordingly, the case was remanded to the trial court for findings of fact as to the first five elements of fraud. Id., 318.
On remand, the trial court found that the defendant’s agent did not make any material representations that were false to plaintiffs, Celia M. Smigelski, Raymond Dehring and Virginia Veto, and further, that any implications that might be construed from defendant’s agent’s representations concerning Alfred Dehring were not relied upon by the plaintiffs.
Having failed to prove the requisite elements of fraud, plaintiffs’ action must fail. Upon a review of the evidence, we cannot say that we would have reached a contrary result. As noted in our earlier opinion, credibility of the witnesses was critical to the outcome and was necessarily a question for the trier of fact.
Affirmed.